Citation Nr: 0819390	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-31 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968 and from November 1971 to November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  This case was remanded by the 
Board in June 2006 for further development, and has now been 
returned to the Board for further appellate consideration.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDING OF FACT

Audiometric test results from May 2006 show that the veteran 
had Level I hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in January 2003 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence he should provide, including dates and places 
he received medical treatment, informed him that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked him, essentially, to send in any evidence in his 
possession that pertains to the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

The veteran was issued notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated June 2006, and this notice was followed by the 
March 2008 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  The Board thus finds that there is no prejudice to 
the veteran under the holding in Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  His service treatment records, VA 
treatment records, and lay statements have been associated 
with the record.  He was also accorded a VA examination in 
July 2002 as part of this claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.

Initial Compensable Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Under the law and regulations that have been in effect since 
before the veteran filed his claim for an increased rating in 
July 2004, the rating assigned for hearing loss is determined 
by a mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992). 

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of pure tone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 
11 auditory acuity levels ranging from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq. Tables VI and VII as set 
forth following 38 C.F.R. § 4.85 are used to calculate the 
rating to be assigned. 
38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. 
§ 4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b).

Examinations in July 2002 and January 2003 noted moderate 
high frequency sensorineural hearing loss, but did not 
provide sufficient information to rate the veteran's 
bilateral hearing loss for VA purposes.

After the Board's remand in June 2006, the veteran informed 
the RO that he had underwent an audiological examination in 
May 2006 at the Navy hospital in Naples, Italy.  This 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
30
50
LEFT
10
10
20
40
60

Pure tone averages were 28 in the right ear and 33 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 100 percent in 
the left ear.  These results correspond to Level I for both 
ears under Table VI.  These test scores result in the 
veteran's bilateral hearing loss being rated as 
noncompensably disabling under Diagnostic Code 6100.  See 38 
C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  This is true throughout the 
period of time during which his claim has been pending.

Similarly, as is apparent from the results set out above, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  No examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c). Therefore, a compensable 
initial rating is not warranted under these rating criteria 
for the entire period of the claim.
  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that a compensable disability rating for the 
veteran's service-connected bilateral hearing loss is not 
warranted.


ORDER

A compensable initial disability rating for bilateral hearing 
loss is denied.


REMAND

The veteran contends that his tinnitus began in 1995, while 
he was in service and deployed to Bosnia.

In June 2006, the Board remanded the claim of entitlement to 
service connection for tinnitus for a medical examination and 
determination of the etiology of the condition.  The remand 
specifically requested a medical opinion regarding the 
presence of a relationship between the veteran's tinnitus and 
his active service.

A May 2006 audiology clinic record reveals that the veteran 
reported constant tinnitus, more pronounced in the left ear.  
The veteran also reported acoustic trauma in Vietnam and in 
Bosnia.  In November 2006, the veteran presented at the 
audiology clinic at the United States Navy Hospital in 
Naples, Italy.  The audiologist noted that the veteran 
reported constant tinnitus, but did not provide an opinion as 
to the etiology of the reported tinnitus.  A remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board notes that the veteran resides in Italy, thus 
making arrangements for a proper compensation and pension 
exam difficult and time-consuming.  The veteran's 
contentions, that his tinnitus began while he was in service 
due to acoustic trauma sustained in service, have not varied.  
Therefore, the presence of the veteran at a physical 
examination, at which he would merely reiterate his symptoms 
and contentions, is not necessary for a fair adjudication of 
this claim.  Instead, the veteran's claims file should be 
made available to a VA audiologist for review, and the VA 
audiologist should state an opinion, based on a review of the 
entire claims file, as to the likelihood that the veteran's 
tinnitus is related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should submit the veteran's 
entire claims file to a VA audiologist.  
The VA audiologist must review the claims 
file, including the veteran's audiological 
examinations from the United States Navy 
Hospital in Naples, Italy, his service 
treatment records, and his statements 
regarding the origin of his tinnitus, and 
must provide an opinion as to whether it 
is at least as likely as not that the 
veteran's tinnitus is related to his 
active service.  

2.  Then, the AMC should readjudicate the 
claim of service connection for tinnitus.  
If the determination remains unfavorable 
to the veteran, the RO must issue a 
supplemental statement of the case and 
provide the veteran a reasonable period of 
time in which to respond before this case 
is returned to the Board.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


